Mr. JUSTICE EBERSPACHER, dissenting: Since I believe that a proper application of the guiding principles expressed in Duggan v. County of Cook, 60 Ill. 2d 107, 324 N.E.2d 406, to the facts of this case can only lead to the conclusion that the judgment entered by the trial court should be reversed, I must respectfully dissent. Initially it should be noted that the majority holds that the ruling of the trial court is not against the “manifest weight of the evidence.” Duggan, however, makes clear that in proving their case the plaintiffs bore the burden of presenting “clear and convincing evidence” and hence the record in the case at bar should have been measured upon that standard. Turning to the majority’s analysis of the record, it is first asserted that no evidence was presented showing that the proposed expansion of the plaintiff’s business will substantially increase traffic or otherwise interfere with the enjoyment and use of adjoining property. This assertion, however, overlooks the rule stated in Duggan. The defendant did not have the burden of proving the validity of its zoning ordinance as applied to the plaintiffs’ property, but rather it has the benefit of a presumption of validity. This presumption equally applies to a zoning ordinance prohibiting the extension of a nonconforming use as in the case at bar. (Kelly-Williamson Co. v. City of Rockford, 61 Ill. App. 2d 482, 209 N.E.2d 681.) Thus to overcome this presumption of validity, as stated in Duggan: “The plaintiffs must establish by clear and convincing evidence that the existing ordinance, as applied to their property, is arbitrary and unreasonable and without substantial relation to the public health, safety, comfort, morals or general welfare.” (60 Ill. 2d 107, 111-12.) Consequently, any lack of evidence that the proposed extension will have an adverse impact on the community is of no import. The majority next asserts that plaintiffs’ nonconforming use is not inconsistent with the objective of the zoning ordinance. However, the stated and obvious purpose of section 2.07 of the St. Clair County Zoning Ordinance is “to prevent the intrusion of non-agricultural pursuits.” Plaintiffs’ present use of their property, consisting of a retail archery shop and an outdoor archery range, is a nonconforming use. It stands to reason that the proposed extension of that use is inconsistent with a zoning ordinance designed to prevent the intrusion of nonagricultural pursuits. Furthermore in finding that the prohibition of the proposed extension is unreasonable as applied to plaintiffs, the majority concludes from the facts that plaintiffs use will not lead to congestion of public roads, air and water pollution, soil erosion, the depletion of natural cover or otherwise hinder agricultural pursuits. The evidence presented simply does not support the majority’s conclusion. At best, the plaintiffs’ evidence showed that prior to the proposed business expansion there existed no congestion or parking problems in the area although traffic had increased on the twolaned rural road adjacent to plaintiffs’ property. There was also testimony that in the past as many as 14 cars at one time had been parked on plaintiffs’ property without resort to parking on the road adjacent thereto. Such evidence begs the question of what adverse impact upon agricultural pursuits the proposed extension will have upon the area. While the majority characterizes the expansion of plaintiffs use as “not great,” the evidence shows that the expansion consists of a new archery shop in addition to the original one and a new indoor archery range in addition to the original outdoor range. Such an expansion would permit plaintiffs to offer a greater number of goods, services and facilities to a larger public and during all seasons of the year. The evidence also shows that the area surrounding plaintiffs’ property consists of farms with the exception of some minor businesses which, like plaintiffs’, were in existence at the time the ordinance was enacted and now exist as nonconforming uses. From this evidence, I can find no basis for concluding that plaintiffs have met their burden of proof and, as I previously mentioned, any lack of evidence that the expansion would in fact cause traffic congestion, air and water pollution and the like is of no import since plaintiffs bear the burden of proving otherwise. Lastly, the majority asserts that under the existing ordinance as applied to plaintiffs the relative gain to the public is small when compared with the hardship imposed upon the plaintiffs. However as the court stated in Mercer Lumber Companies v. Village of Glencoe, 390 Ill. 138, 146, 60 N.E.2d 913, 917: “In the present case the real contention of appellant, when analyzed, is not that it is suffering any loss at the present time, but that a restraint is created by the ordinance which may prevent it being used for a more profitable enterprise. This same objection could be made to almost any property in any zoned district.” So too, in the instant case the only hardship that would be imposed upon plaintiffs by the zoning ordinance is the loss of a possible increase in customers and consequent increased profitability of the business. (See also Kelly-Williamson Co. v. City of Rockford, 61 Ill. App. 2d 482, 209 N.E.2d 681; Gore v. City of Carlinville, 9 Ill. 2d 296, 137 N.E.2d 368.) Such an increase is directly inversely proportional to the public gain to be realized by limiting an increase of possible customers and the concomitant problems of increased traffic congestion, problems with trespassers, the possibility of an increase in crime and of a devaluation of surrounding properties. The evidence presented, rather than overcoming the presumption in favor of the ordinance, shows that the restriction of the proposed business expansion is reasonably related to the preservation of an area of high agricultural productivity. The plaintiffs right to enlarge the use of their property in order to increase their business and financial success must give way to the greater considerations of public health, safety, comfort and welfare underlying the zoning ordinance’s prohibition of such an expansion. I, therefore, would reverse the trial court’s judgment.